DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I.	Claims 1 and 17-18, drawn to a composition.
Group II.	Claim 7, drawn to a composition.
Group III.	Claims 13-15, drawn to a composition.
Group IV.	Claim 16, drawn to a composition.
Group V.	Claims 19-25, drawn to a method.
Group VI.	Claims 26-29, drawn to a method.
Group VII.	Claim 30, drawn to an aqueous fraction or a solid fraction.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups do not contain a special technical feature which contributes over the prior art. Specifically microbial species are well known in the prior art as evidenced by Lopez-Cervantes et al (US 2011/0151508 A1; 6/23/2011) which teaches microbial species.
a posterior". See MPEP 1850.
 
Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
This application contains claims directed to the following patentably distinct species:
Group I – Claim 1 is generic
Species 1.	Applicants must elect a single discrete and disclosed species of a microbial species from claims 1 and 17.
OR
Group II – Claim 7 is generic
Species 2.	Applicants must elect a single discrete and disclosed species of a SEQ ID NO from claim 7.
OR
Group III – Claim 13 is generic
Species 3.	Applicants must elect a single discrete and disclosed species of a deposit number from claims 13-15.
OR
Group IV – Claim 16 is generic
Species 4.	Applicants must elect a single discrete and disclosed species of a microbial species from claim 16.
OR
Group V – Claim 19 is generic
Species 5.	Applicants must elect a single discrete and disclosed species of a microbial species from claim 1.
AND
Species 6.	Applicants must elect a single discrete and disclosed species of a plant treatment product from claim 23.
OR
Group VI – Claim 26 is generic
Species 7.	Applicants must elect a single discrete and disclosed species of a microbial species from claim 1.
AND
Species 8.	Applicants must elect a single discrete and disclosed species of a chitin-containing biological source from claims 27-29.
Applicants must further elect a single discrete and disclosed species of a microbial species from Species 1 of Group I OR a single discrete and disclosed species of a SEQ ID NO from Species 2 of Group II OR a single discrete and disclosed species of a deposit number from Species 3 of Group III OR a single discrete and disclosed species of a microbial species from Species 4 of Group IV OR a single discrete and disclosed species of a microbial species from Species 5 AND a single discrete and disclosed species of a plant treatment product from Species 6 of Group V OR a single discrete and disclosed species of a microbial species from Species 7 AND a single discrete and disclosed species of a chitin-containing biological source from Species 8 of Group VI.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: Claim 1 of Group I, Claim 7 of Group II, Claim 13 of Group III, Claim 16 of Group IV, Claim 19 of Group V, Claim 26 of Group VI, and Claim 30 of Group VII.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
	As provided in 37 CFR 1.475(b), a national stage application containing claims to different 
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
	Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR l.48(b) and by the fee required under 37 CFR l.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651